DETAILED ACTION
This Office Action is in response to the After Final Consideration (AFCP) 2.0 filed on 25 May 20212.
Claims 1-20 are presented for examination.
Claims 1, 10 and 19 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
Applicant's arguments filed 25 May 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 1 and 10, the Applicant argues:
(1)	Zhang’s asserted “information about a plurality of transmit port groups” is not determined by the asserted second device (i.e., the UE) and received after sending the reference signal. In rejecting claim 1, the Office Action maps Zhang’s base station to the claimed first device and Zhang’s UE to the claimed second device. See Office Action, p. 5. For the claimed information about a plurality of transmit port groups, the Office Action relies on Zhang, 12:8-31 (see Office Action, p. 7), which discusses antenna groups o and 1 at step 1602 in Zhang’s FIG. 16 (reproduced below). See Zhang, 12:8-8 [Remarks, page 11].
(2)	As shown above, Zhang’s asserted “information about a plurality of transmit port groups” 1602 is before the asserted sending the reference signal 1603 and before the asserted receiving the measurement information 1604. So, Zhang’s asserted “information about a plurality of transmit port groups” 1602 is not part of the asserted measurement information received at step 1604, and “after the sending the reference signal,” as set forth in amended claim 1.
Applicant further notes that, in the “Response to Arguments” Section, the Office Action additionally cites to Zhang, 6:40-44 and 8:1-7. See Office Action, p. 4. The relied upon sections states that “[w]hen the User Equipment (UE) reports the maximum RSRP/RSRQ values measured based on multiple CRS ports, or the UE simultaneously reports multiple RSRP/RSRQ values and the information of the multiple CRS antenna ports” and that the “measurement report module is to obtain RSRP/RSRQ information and/or CRS port information by measurement based on the CRS ports and transmit the RSRP/RSRQ information and/or CRS port information.” Zhang, 6:40-44 and 8:1-7 (emphasis added). Here, the information reported by Zhang’s UE (the asserted second device) at best relates to information about a plurality of CSR ports, not about a plurality of CSR port groups. The CSR ports information reported with RSRP/RSRQ, without more, at best relates to one group of ports, not multiple groups of ports. The relied upon sections of Zhang does not disclose that Zhang’s UE further divides the plurality of CSR ports into a plurality of CSR port groups, and reports such grouping information to the base station with the RSRP/RSRQ information. As explained above, the grouping information was already available at step 1602 before Zhang’s base station receives the asserted measurement information at step 1604, and See Zhang, 12:8-31 and Zhang, Claim 9. In contrast, amended claim 1 recites the first device receiving the measurement information that comprises “information about a plurality of transmit port groups that are determined by the second device by dividing a plurality of transmit ports of the first device into the plurality of transmit port groups using reception information of the second device.” As such, amended claim 1 is patentable over the cited reference. Independent to and 19 are patentable at least based on similar reasons as claim 1 is patentable [Remarks, page 13].

The Examiner respectfully disagrees with this argument.

As per the first argument,
As indicated in the previous rejection and below, Zhang discloses information about a plurality of transmit port groups that are determined by the second device by dividing a plurality of transmit ports of the first device into the plurality of transmit port groups using reception information of the second device (see column 12, lines 8-31 and column 13, lines 10-29 and column 13, lines 42-43; information/(transmit groups via precoding vectors) about a plurality of transmit port groups/(CSI-RS antenna ports) that are determined by the second device/UE by dividing/grouping a plurality of transmit ports/(CSI-RS antenna ports) of the first device/BS into the plurality of transmit port groups/(CSI-RS antenna ports) using reception information/(four different precoding vectors) of the second device/UE).

Therefore, Zhang discloses the broadly claimed limitation “information about a plurality of transmit port groups that are determined by the second device by dividing a plurality of transmit ports of the first device into the plurality of transmit port groups using reception information of the second device”.

As per the second argument,
Regarding Applicant’s argument “the information reported by Zhang’s UE (the asserted second device) at best relates to information about a plurality of CSR ports, not about a plurality of CSR port groups.  The CSR ports information reported with RSRP/RSRQ, without more, at best relates to one group of ports, not multiple groups of ports”.  Zhang clearly discloses the CSI-RS resources are divided into three groups.  Each group includes 3 CSI-RS resources and the 3 CSI-RS resources adopt adjacent vertical beams to implement port virtualization to transmit antennas.  Therefore, Zhang discloses the broadly claimed limitation a plurality of CSR port groups.  Regarding Applicant’s argument “The relied upon sections of Zhang does not disclose that Zhang’s UE further divides the plurality of CSR ports into a plurality of CSR port groups, and reports such grouping information to the base station with the See Zhang, 12:8-31 and Zhang, Claim 9. In contrast, amended claim 1 recites the first device receiving the measurement information that comprises “information about a plurality of transmit port groups that are determined by the second device by dividing a plurality of transmit ports of the first device into the plurality of transmit port groups using reception information of the second device.” As such, amended claim 1 is patentable over the cited reference. Independent to and 19 are patentable at least based on similar reasons as claim 1 is patentable”.   As set forth in the first argument above.

During the limited amount of time provided for AFCP 2.0, the Examiner has performed the updated search and discovered Park et al (US 2018/0212800 A1).  Specifically, see Figure 10a and paragraphs 216-218, 226-234.  Thus, further search and consideration are still required due to this new issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469